       Case 2:17-cr-00086-WFN            ECF No. 102         filed 09/11/20      PageID.285 Page 1 of 4
 PROB 12C                                                                          Report Date: September 11, 2020
(6/16)
                                                                                                         FILED IN THE
                                        United States District Court                                 U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON


                                                       for the                                  Sep 11, 2020
                                                                                                    SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Taqiuddin Ibn Khalid                      Case Number: 0980 2:17CR00086-WFN-1
 Address of Offender:                                    Spokane Valley, Washington 99016
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: January 9, 2018
 Original Offense:        Possession of an Unregistered Firearm, 26 U.S.C. §§ 5841, 5861(d) and 5871
 Original Sentence:       Prison - 27 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Patrick J. Cashman                 Date Supervision Commenced: March 12, 2019
 Defense Attorney:        Andrea George                      Date Supervision Expires: March 11, 2022
                                          PETITIONING THE COURT

To issue a warrant and to incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 08/15/2019, 01/27/2020 and 03/11/2020.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            8           Special Condition #5: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: It is alleged that Taqiuddin Khalid violated special condition number
                        5 of his supervised release by failing to submit to phase urinalysis testing when his assigned
                        color was identified for testing on August 10, 2020.

                        On March 13, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Khalid, as outlined in the
                        judgment and sentence. He signed the judgment acknowledging the requirements.

                        On August 10, 2020, after regular business hours, the offender sent the undersigned officer
                        a text message that read: “Not able to provide for UA at Pioneer. Arrived at 5:04 and tried
                        twice before 5:30 when they close down.”

                        On August 11, 2020, Pioneer Human Services (PHS) confirmed for this officer that Mr.
                        Khalid was considered a “stall” on August 10, 2020, because he failed to provide an adequate
                        urine sample within the allotted time.
     Case 2:17-cr-00086-WFN       ECF No. 102         filed 09/11/20      PageID.286 Page 2 of 4
Prob12C
Re: Khalid, Taqiuddin Ibn
September 11, 2020
Page 2

          9      Special Condition #5: You must abstain from the use of illegal controlled substances, and
                 must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                 no more than 6 tests per month, in order to confirm continued abstinence from these
                 substances.

                 Supporting Evidence: It is alleged that Taqiuddin Khalid violated special condition number
                 5 of his supervised release by providing a urine sample that tested presumptive positive for
                 methamphetamine August 11, 2020.

                 On March 13, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Khalid, as outlined in the
                 judgment and sentence. He signed the judgment acknowledging the requirements.

                 On August 11, 2020, this officer contacted the offender and instructed him to report to PHS
                 for random urinalysis testing that same date after being notified he had “stalled” the day
                 prior, August 10, 2020.

                 On August 11, 2020, Mr. Khalid reported to PHS for random urinalysis testing and provided
                 a urine sample that tested presumptive positive for methamphetamine. The offender
                 contacted the undersigned officer after submitting to testing and admitted to the use of
                 methamphetamine on or about August 10, 2020.
          10     Mandatory Condition #1: You must not commit another federal, state or local crime.

                 Supporting Evidence: It is alleged that Taqiuddin Khalid violated mandatory condition
                 number 1 of his supervised release by driving a motor vehicle without a valid driver’s license
                 on September 10, 2020.

                 On March 13, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Khalid, as outlined in the
                 judgment and sentence. He signed the judgment acknowledging the requirements.

                 On September 10, 2020, this officer was contacted by an officer with the Liberty Lake Police
                 Department (LLPD). The officer advised he had pulled the offender over for multiple
                 vehicle equipment violations. After running the vehicles license plates, the officer
                 discovered the vehicle was registered to Taqiuddin Khalid, whose license is currently
                 suspended. The undersigned officer was informed that Mr. Khalid was cited, but the offender
                 has not yet contacted this officer to report his law enforcement contact.
          11     Mandatory Condition #2: You must not unlawfully possess a controlled substance. You
                 must refrain from any unlawful use of a controlled substance, including marijuana, which
                 remains illegal under federal law.

                 Supporting Evidence: It is alleged that Taqiuddin Khalid violated mandatory condition
                 number 2 of his supervised release by driving a motor vehicle that was found to contain
                 methamphetamine, suboxone pills, and other drug-related paraphernalia on September 10,
                 2020.

                 On March 13, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                 reviewed a copy of the conditions of supervision with Mr. Khalid, as outlined in the
                 judgment and sentence. He signed the judgment acknowledging the requirements.
     Case 2:17-cr-00086-WFN           ECF No. 102        filed 09/11/20      PageID.287 Page 3 of 4
Prob12C
Re: Khalid, Taqiuddin Ibn
September 11, 2020
Page 3

                     On September 10, 2020, this officer was contacted by an officer with LLPD. Although the
                     contact with the offender was initially a traffic-related stop, the officer noted it took the
                     offender “a little while” to pull over and when Mr. Khalid did finally pull over, he was
                     described as being “very nervous.”

                     The undersigned officer was informed by the LLPD officer that drug paraphernalia in plain
                     sight led them to impound the offender’s vehicle and request a search warrant. A search
                     warrant was executed on the vehicle on September 10, 2020, and methamphetamine,
                     suboxone pills, other drug-related paraphernalia, and a loaded firearm were located in the
                     search.
          12         Standard Condition #10: You must not own, possess, or have access to a firearm,
                     ammunition, destructive device, or dangerous weapon (i.e., anything that was designed, or
                     was modified for, the specific purpose of causing bodily injury or death to another person
                     such as nunchakus or tasers).

                     Supporting Evidence: It is alleged that Taqiuddin Khalid violated standard condition
                     number 10 of his supervised release by driving a motor vehicle that was found to contain a
                     loaded firearm in close proximity to where the offender was located, on September 10, 2020.

                     On March 13, 2019, an officer with the U.S. Probation Office in Spokane, Washington,
                     reviewed a copy of the conditions of supervision with Mr. Khalid, as outlined in the
                     judgment and sentence. He signed the judgment acknowledging the requirements.

                     On September 10, 2020, this officer was contacted by an officer with LLPD. Although the
                     contact with the offender was initially a traffic-related stop, the officer noted it took the
                     offender “a little while” to pull over and when Mr. Khalid did finally pull over, he was
                     described as being “very nervous.”

                     The undersigned officer was informed by the LLPD officer that drug paraphernalia in plain
                     sight led them to impound the offender’s vehicle and request a search warrant. A search
                     warrant was executed on the vehicle on September 10, 2020, and methamphetamine,
                     suboxone pills, other drug-related paraphernalia, and a loaded firearm were located in the
                     search.

The U.S. Probation Office respectfully recommends the Court issue a warrant and incorporate the violations
contained in this petition in future proceedings with the violations previously reported to the Court.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     09/11/2020
                                                                           s/Amber M.K. Andrade
                                                                           Amber M.K. Andrade
                                                                           U.S. Probation Officer
Case 2:17-cr-00086-WFN   ECF No. 102   filed 09/11/20   PageID.288 Page 4 of 4
